Appellant insists in his motion for rehearing that we should have considered his bill of exceptions No. 1, and he attaches a supplemental transcript showing that within the time originally granted by the court below for the filing of bills of exception, a request was made for an extension of time within which to file such bill, and that the court granted the request and extended the time to ninety days from the date of the overruling of the motion for new trial; also showing that the bill of exceptions was filed within the time limit thus allowed. The bill of exceptions referred to will be considered in this connection.
Appellant made an application for continuance because of the absence of Jesse Newberry and one Gayle. The record before us negatives the idea of diligence on the part of appellant's attorney. On August 10, 1935, this case was set for September 4th. No application for process seems to have been made until August 31st, according to the qualification placed on the bill of exceptions by the trial court. The application for continuance sets up that Newberry was served with subpoena, but that Gayle could not be found. We note that on the trial appellant took the witness stand and testified that he did not know where he could be found or where he lived, or what his first name was; that he saw him one time, and had never seen him before or since. As to the witness Newberry, appellant said in his application he wanted this witness to prove an alibi for him on the date laid in the indictment, to-wit: August 1, 1935, and that he could prove by Newberry that he was with him all the evening of that day. We further note in the testimony of the prosecutrix that she testified that she would not undertake to say what the exact date was, but it was about the first of August, 1935, that appellant had carnal intercourse with her. She did not undertake to fix the date as the first day of said month, and hence we do not attach the importance to the expected testimony of Newberry such as would have justified the trial court in granting the application for continuance under the circumstances. Newberry could have been present and testified as appellant expected him to, and this would have had no effect apparently on the outcome of the trial.
The motion for rehearing is overruled.
Overruled. *Page 622